Case 3:17-cv-00093-MAB Document 236 Filed 08/16/21 Page 1 of 10 Page ID #2181




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                EAST ST. LOUIS DIVISION

DONNELL GREEN, #M16889                         )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )      Case No. 3:17-cv-00093-MAB
                                               )
DR. TROST,                                     )
                                               )
       Defendant.                              )

                    MOTION TO WITHDRAW REPRESENTATION OF
                    SETTLEMENT AND REQUEST FOR TRIAL DATE

       NOW COMES the Plaintiff, DONNELL GREEN, by and through his attorney, Lorna K.

Geiler, of Meyer Capel, A Professional Corporation, and for his Motion to Withdraw

Representation of Settlement and Request for Trial Date states as follows:

1.     This matter was set for Trial to begin on June 1, 2021.

2.     On May 25, 2021, counsel for the Plaintiff received a call from Defendant’s counsel

indicating they were able to meet Plaintiff’s settlement demand.

3.     On May 25, 2021, the Court entered a 60 Day Order.

4.     On May 26, 2021, counsel for the Defendant provided a draft Settlement Release.

5.     On May 27, 2021, Plaintiff’s counsel sent the draft Settlement Release to the Plaintiff and

scheduled a telephone call through the Correctional Center for the earliest time available (June 3,

2021) to go over the Release with him.

6.     Between May 27, 2021 and June 3, 2021, counsel for both the Plaintiff and the Defendant

conferred regarding the logistics of processing the settlement funds and what would be needed to

get the Plaintiff those proceeds since he is incarcerated.

7.     By May 28, 2021, counsel for Defendant had received the same information regarding how
Case 3:17-cv-00093-MAB Document 236 Filed 08/16/21 Page 2 of 10 Page ID #2182




the Correctional Center needed to receive the settlement proceeds.

8.     On June 10, 2021, counsel for Defendant sent an email stating the settlement check could

not be issued until the executed release was received. Counsel for the Defendant also indicated

that if the undersigned desired, she could mail the check directly to undersigned’s office.

9.     On June 11, 2021, the executed Settlement Release was sent via email to counsel for the

Plaintiff with a request that the check be sent to the undersigned’s office.

10.    One June 24, 2021, the undersigned’s office reached out to counsel for the Defendant

inquiring as to the payment of settlement proceeds. At that time, counsel for the Defendant

indicated she would respond when she had more information (see attached Exhibit 1).

11.    On June 25, 2021, the undersigned’s office reached out to counsel for the Defendant

inquiring as to the status of the payment of the settlement proceeds. At that time, counsel for the

Defendant indicated that “Coverys was having some kind of technical difficulties with their

payment system…” (see attached Exhibit 2).

12.    On June 28, 2021, the undersigned’s office reached out to counsel for the Defendant

inquiring as to the status of the check. At that time, counsel for the Defendant responded Coverys

was still have some kind of technical issue. (See attached Exhibit 3)

13.    On July 6, 2021, the undersigned again reached out to Defendant’s counsel asking for an

update regarding the settlement proceeds. Defendant’s counsel indicated there really wasn’t any

explanation as to what the delay is.

14.    On July 6, 2021, Plaintiff filed a Motion to Enforce Settlement Agreement [ECF #230].

15.    On July 20, 2021, Defendant filed a Response to Plaintiff’s Motion to Enforce Settlement

Agreement, reciting this was an isolated incident, the technical issue had not been resolved, and

multiple departments were working to find a solution [ECF #231].



                                                  2
Case 3:17-cv-00093-MAB Document 236 Filed 08/16/21 Page 3 of 10 Page ID #2183




16.     A hearing was held on the Motion to Enforce Settlement Agreement on August 11, 2021,

22 days following the July 20, 2021 Response and 61 days following counsel for the Defendant’s

receipt of the executed Release.

17.     At the time of the hearing, there was no further representation as to progress of payment

to the Plaintiff.

18.     Every contract, including a settlement contract, has an implied duty of good faith. At this

point, some 79 days from reaching a settlement agreement, the Defendant has breached its duty

of good faith by refusing to meet its obligation to pay the consideration required under said

Release.

19.     The Plaintiff, therefore, requests the Court set this matter for trial at its earliest possible

convenience.

        WHEREFORE, for the reasons stated above, the Plaintiff, DONNELL GREEN prays that:

A.      This Court enter an Order allowing the representation that there has been a settlement

agreement reached in this matter to be withdrawn and setting this matter for trial at the Court’s

earliest possible convenience.



                                        Respectfully submitted,
                                        DONNELL GREEN, Plaintiff,
                                        By:   Meyer Capel, A Professional Corporation
                                        By: /s/ Lorna K. Geiler____________
                                              Lorna K. Geiler, ARDC#6192940
                                              Meyer Capel, A Professional Corporation
                                              306 W. Church St.
                                              Champaign, IL 61820
                                              Phone: (217) 352-1800
                                              Fax: (217) 352-9294
                                              Email: lgeiler@meyercapel.com




                                                    3
Case 3:17-cv-00093-MAB Document 236 Filed 08/16/21 Page 4 of 10 Page ID #2184




                      CERTIFICATE OF SERVICE BY ATTORNEY

        In accordance with Fed.R.Civ.P. 5(a) and LR5.3(c) the undersigned attorney certifies that
the foregoing MOTION TO WITHDRAW REPRESENTATION OF
SETTLEMENT AND REQUEST FOR TRIAL DATE was filed with this Clerk of this Court
by submission of the same via this Court’s Electronic Case File System (“ECF”) on August 16,
2021 and that notice of said electronic filing will automatically be transmitted by email to:

Timothy P. Dugan - tdugan@cassiday.com
Edward A. Khatskin - ekhatskin@cassiday.com
Alison Matusofsky - amatusofsky@cassiday.com

                                     By:    /s/ Lorna K. Geiler___________________
                                            Lorna K. Geiler, Bar#6192940
                                            Attorney for the Defendant
                                            Meyer Capel, A Professional Corporation
                                            306 W. Church St.
                                            Champaign, IL 61820
                                            Phone: (217) 352-1800
                                            Email: lgeiler@meyercapel.com




                                                4
Case 3:17-cv-00093-MAB Document 236 Filed 08/16/21 Page 5 of 10 Page ID #2185




                       EXHIBIT 1
Case 3:17-cv-00093-MAB Document 236 Filed 08/16/21 Page 6 of 10 Page ID #2186




                                 EXHIBIT 1
Case 3:17-cv-00093-MAB Document 236 Filed 08/16/21 Page 7 of 10 Page ID #2187




                       EXHIBIT 2
Case 3:17-cv-00093-MAB Document 236 Filed 08/16/21 Page 8 of 10 Page ID #2188




                                 EXHIBIT 2
Case 3:17-cv-00093-MAB Document 236 Filed 08/16/21 Page 9 of 10 Page ID #2189




                       EXHIBIT 3
Case 3:17-cv-00093-MAB Document 236 Filed 08/16/21 Page 10 of 10 Page ID #2190




                                  EXHIBIT 3
